      Case 2:20-cr-20090-MSN Document 47 Filed 03/22/21 Page 1 of 1                       PageID 109

                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TENNESSEE
                                          Western Division
                                         Office of the Clerk

Thomas M. Gould, Clerk                                                                       Deputy-in-Charge
242 Federal Building                                                               U. S. Courthouse, Room 262
167 N. Main Street                                                                 111 South Highland Avenue
Memphis, Tennessee 38103                                                            Jackson, Tennessee 38301
(901) 495-1200                                                                                  (713) 421-9200


                                       NOTICE OF SETTING
                       Before Judge Mark S. Norris, United States District Judge


                                               March 22, 2021


              RE:    2:20cr20090-MSN
                     USA v. SHANE SONDERMAN

              Dear Sir/Madam:

            The SENTENCING has been SET on WEDNESDAY, JULY 21, 2021 at 9:30 AM
     before Judge Mark S. Norris in Courtroom 4, 9th floor of the Federal Building, Memphis,
     Tennessee.

            There will be limited seating for the public. The parties are instructed to notify the
     case manager if this will be an evidentiary hearing and if any other persons will attend other
     than the parties in this case. All persons entering a court facility must follow all rules adopted
     for the federal building. Participants may not enter the building, or they may be removed
     from the building, if they fail to comply with federal building rules and screening protocols.
     Everyone in the Courtroom will be required to wear a face covering over their mouth and
     nose.

            As to defendants on bond, failure to appear without leave of court will result in a forfeiture
     of appearance bond and issuance of a warrant for arrest.

          THE DEFENSE COUNSEL SHALL PERSONALLY CONTACT THE DEFENDANT
     TO INSURE HIS/HER ATTENDANCE AT THE DESIGNATED TIME.

              If you have any questions, please contact the case manager at the number provided
     below.


                                           Sincerely,
                                           THOMAS M. GOULD, CLERK

                                           BY:     S/ Zandra Frazier
                                                   Zandra Frazier, Case Manager
                                                   901-495-1277
                                                   E-mail: zandra_frazier@tnwd.uscourts.gov
